DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the final rejection of 15 Jun 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Sep 2020 has been entered.

Amendments Received
Amendments to the claims were received and entered on 15 Sep 2020.

Status of the Claims
Canceled: 2 and 4
Examined herein: 1, 3 and 5–36

Withdrawn Rejections
All rejections of claim 4 are hereby withdrawn; its cancelation moots the rejections.
The rejection of claims 1, 3 and 5–32 under 35 USC § 112(b)/(pre-AIA ) second paragraph is hereby withdrawn in view of Applicant's amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, and 5–36 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
The rejection of claims 1, 3 and 5–32 is maintained from the previous Office action.  Newly-presented claims 33–36 have been added to this ground of rejection.  The rationale has been revised to address the newly-presented claim limitations, and to update MPEP citations to the current revision.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of determining the brain state of a user.
Procedures recited in the claims that are analogous to methods of organizing human activities include "execut[ing] at least one brain state guidance routine comprising at least one brain state guidance objective".
Mathematical concepts recited in the claims include "a statistical distribution of alpha power values and a statistical distribution of alpha variability"; "calculating an alpha power value for each time segment"; "calculating the statistical distribution of the alpha power values over a predetermined calibration time segment"; "determining the statistical distribution of alpha variability"; and a "comparison of power levels of the brainwave data for a time segment to the at least one brain state stability region".

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: a "system" comprising "at least one computing device comprising at least one processor and at least one non-transitory computer readable medium storing computer processing instructions" and "at least one bio-signal sensor … comprising at least one brainwave sensor", the system implementing the abstract idea.  Claim 32 recites analogous non-abstract elements.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claim 1 also recites the non-abstract element of "a user interface including an interface element" "representing [a] brain state guidance indication".  Merely outputting a result from an abstract 
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
Likewise, as explained above, the generic steps of updating a user interface to display the result of the abstract idea constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of i.e. computerized analysis of biosignal data, and display of the analyzed data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Claim Rejections Under 35 USC § 101
In the reply filed 15 Sep 2020, Applicant asserts that "the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG" (p. 10).
This argument is based on an unreasonable interpretation of the claim elements.  "Power levels of the brainwave data for a time segment" are a series of numbers.  "A statistical distribution" is a mathematical function.  The "brain state stability region" or "range of brainwave power levels" (Reply, p. 13) is the mathematical concept of a range.  Comparing one or more numbers to a range is a mathematical operation.  This claim element does not merely involve mathematical operations.  It is a mathematical operation, explicitly described in the claim.
Applicant further asserts that "execution of a brain state guidance routine, as claimed, does not relate to any of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people" (p. 10).
The claimed "guidance routine" is an instruction of how a person should behave; specifically, what brain state that person should have during a meditation exercise (see specification ¶ 0099–00102).  Whether that "guidance routine" is provided by another person or a machine makes no difference in the target brain state, or the behavior of the person trying to achieve that brain state.  Because a "guidance 
Applicant further asserts that "the claims of the present application are necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of bio-signal collection and utilization" (p. 10).
The invention does not improve "bio-signal collection".  The invention uses "a wearable sensor for collecting biological data, such as a commercially available consumer grade EEG headset with one or more electrodes for collecting brainwaves from the user" (specification ¶ 00123).  It does not improve these sensors in any way.  Rather, it mere uses "commercially available consumer grade [sensors]" to acquire data that are processed the abstract idea.
While the invention does putatively solve a problem "in the realm of bio-signal … utilization", the utilization problem being solved is not technological.  It is entirely abstract: "determine a user's state of meditation based on stability of state of mind" (specification ¶ 0012) and "brain state guidance … to encourage satisfying a brain state guidance objective for the exercise, such as achieving and/or maintaining a particular target brain state in the user" (specification ¶ 0057).  The invention acquires information from the user (i.e. brain wave sensor measurements), processes that information, and provides the processed information back to the user.  The information is not about the technology.  The information is about the user.  The thing being improved is not the technology.  The technology is being employed to improve the user.  The invention is not an improvement to technology.  The invention uses technology to automate an abstract process of improving a person.  This does not integrate the abstract idea into a practical application.
Applicant further asserts "that additional elements in the recited claims provide 'significantly more' than the judicial exception" (p. 11).

The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
17–36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Popovic, et al. (US 2011/0105859) and Braboszcz, et al. (NeuroImage 2011).
This rejection is maintained from the previous Office action.  Minor revisions have been made to the rationale so that it conforms to the current claim language.
Claim 1 is directed to a system comprising a computing device, a processor, a computer-readable medium, and a bio-signal sensor comprising a brainwave sensor.  This system implements a method comprising
a.	"receive bio-signal data of the at least one user …"
b.	"execute at least one brain state guidance routine …"
c.	"present a user interface top the at least one user …"
d.	"determine a brain state of the at least one user …"
e.	"measure performance of the at least one user …"
f.	"automatically update the interface element representing the at least one brain state guidance indication …"
g.	"automatically update the user interface to include an interface element to include an interface element representing the stability of the brainwave data"
Claim 32 is directed to the method implemented by this system.
With respect to claims 1 and 32, Popovic teaches a system that "use[s] psychophysiological assessments in combination with targeted feedback to accelerate skill acquisition and provide quantitative evidence of successful training by detecting, in real-time, cognitive and physiological states of the trainee under various conditions" and "automatically shape[s] the mental state of the user towards a pre-selected “goal state” by progressively providing visual, auditory or haptic (tactile) feedback on state changes and progression toward the goal mental state" (0006).  This system comprises a computer with processors and computer-readable memory with processing algorithms 
a.	a "monitor module [that] can be configured to receive signal data from various types of sensors that are configured to collect psychophysiological signals from user" (0018; also 0019–0020)
b.	one or more "model goal states" (0061) or "psychophysiological goal profiles" (0062) with corresponding physiological metrics
c,f,g.	an interactive user interface (0036) that "provides real-time feedback to the user to help to make the user aware of his or her mental state or move into a target mental state" (0030; also 0032 and 0074–0075)
d.	"the data received from the sensors and/or other inputs can then be analyzed to determine a current psychophysiological state of the user" (0073)
e.	an "expertise profiler module [that] can be configured to extract quantitative metrics corresponding to the different stages of skill acquisition from the signal data collected by monitor module and to compare the extracted metrics to pre-defined indices from an expert metrics data store" (0021; also 0038 and 0074–0075); these pre-defined indices establish one or more "regions" within the expert metrics (e.g. a region of the expert metric that corresponds to one mental state, and another region of the metric that corresponds to a different mental state)
Popovic teaches that "the metrics [of brain state] may include … EEG signatures of attention", but does not teach that the target or goal mental state "comprises at least a statistical distribution of alpha power values and a statistical distribution of alpha variability".  Popovic also does not teach that the feedback to the user "include[s] an interface element representing the stability of the brainwave data".
i.e. "fixed time segments") around the meta-consciousness event (p. 3043, col. 1).  "We have established that two different attentional states correspond to two distinct brain states underlying different modes of sensory processing" (p. 3046, mid. of col. 1).  In other words, a change in EEG power distribution — and within the alpha band specifically — represents a change in the brain state of attentiveness.
The combination of Popovic and Braboszcz teaches that the goal brain state of Popovic can be "attentiveness", in which case the corresponding psychophysiological metrics of this attentive state should include amplitude and variability of the alpha signal.  Creating the corresponding "model goal states" used by the system of Popovic (0061 and 0069) necessitates collecting alpha amplitude and variability data representing attentiveness; i.e. "calculating the statistical distribution of the alpha power values over a predetermined calibration time segment, the predetermined calibration time segments comprising a longer duration than each of the fixed time segments".  Applying the teachings of Braboszcz to the system of Popovic therefore results in the claimed "execut[ing] at least one brain state guidance routine".
With respect to claim 3, Braboszcz teaches that attentiveness was evaluated during a breath counting exercise (p. 3041 § "Procedure"), which constitutes "a meditation exercise".  Since Braboszcz 
With respect to claims 17 and 18, Popovic teaches that the feedback can be visual or audio (0032).
With respect to claim 19, Popovic teaches tracking performance information, and that "performance information can later be used to generate detailed reports regarding the progress of the user in learning the task" (0074).
With respect to claim 20, Popovic (0023) and Braboszcz (p. 3041 § "Recording") both teach time-coded recordings of sensor data, and Popovic teaches that "the data transmitted from the adaptive performance trainer … can be stored in a retrievable database format" (0057).
With respect to claim 21, Popovic teaches that the performance measurements are based on individualized analysis for the user based on their recorded data (0066).
With respect to claim 22, Popovic teaches that the performance measurements and recorded data can be used to set individualized performance goals for the user (0068; 0073–0075).
With respect to claim 23, Popovic teaches that the biosignal can be "electroencephalogram (EEG), electrocardiogram (EKG) electrooculogram (EOG), electromyogram (EMG), respiration, heart rate, body movement, galvanic skin reaction, blood pressure, blood flow, blood chemistry, behavioral responses, or any other physiological signals" (0018).
With respect to claim 24, Popovic teaches that the system can provide the performance data over a network to a remote computer system (0041; 0057).
With respect to claims 25 and 26, Popovic teaches that the remote computer system can be used to set the brain state targets for the user (0041).

With respect to claims 28 and 29, Popovic teaches that the biosignal data can be combined with metadata describing features within these data, such as event-related potentials (0023; 0039), and that both the raw biosignal data and the identified features can be used to set individualized performance goals for the user (0073–0075).
With respect to claims 30 and 31, Popovic teaches that, based on the user's performance, the system can determine the user's current level of performance and adjust the performance goals accordingly (0073–0075).
With respect to claims 33 and 35, Popvic teaches analyzing activity in the theta band (0022), and Braboszcz teaches that activity in the theta band is also related to attentiveness (p. 3043, mid. of col. 2).
With respect to claims 34 and 36, Braboszcz teaches analyzing brain activity related to an external stimulus (p. 3041 § "Auditory stimuli").
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Braboszcz — that attentiveness is characterized by the statistics of alpha power and variability — and combined the EEG markers of Braboszcz with the system of Popovic to train users to be attentive, or to monitor user attentiveness during training.  Given that Popovic teaches that EEG signal features can advantageously be used to train a user to achieve a target psychophysiological state, said practitioner would have readily predicted that the combination would successfully result in a system that monitors a user and presents to the user an indication of their (in)attentiveness — measured by the statistics of prima facie obvious.

Claims 5–16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Popovic and Braboszcz as applied to claim 1 above, and further in view of Zhang, et al. (US 2011/0191350; previously cited).
The combination of Popovic and Braboszcz teaches a method of measuring a user's level of attention, but does not teach "estimating a busy-mind score on a continuum from quiet-mind to busy-mind".
With respect to claim 5, Zhang teaches a method of detecting a user's level of concentration from EEG signals, including calculating a score that represents the level of concentration (0013).  Zhang teaches outputting the attention score (0068).  Zhang teaches that "the method for concentration detection in the example embodiments provides an accurate quantitative measure of the subject's attention or concentration level that is not provided by any of the prior arts" (0095).
With respect to claim 6, Zhang teaches quantizing the concentration score: "determining that the subject is in a concentration state if the single score is higher than a threshold and that the subject is not in a concentration state if the single score is lower than a threshold" (0021).
In claims 7–9 and 14, the recited characteristics of the interface elements all have the function of indicating the busy-mind score.  The manner in which the busy-mind score is indicated — be it by "blowing wind" or "a bird song" — is an aesthetic element, and differences in aesthetic elements are insufficient to patentably distinguish an invention from the prior art.  Since Zhang teaches the function of indicating the concentration score, these claims do not patentably distinguish the invention from Zhang.

With respect to claim 11, Zhang teaches that "the windowing approach allows the method of concentration detection to adjust the time resolution by changing the time segmentation window size to the best window size. This allows different window sizes to be chosen under different circumstances" (0096).  So the window size is a results-effective variable.  Optimizing a results-effective variable does not patentably distinguish an invention from the prior art.
With respect to claim 12, Zhang teaches training the classifier with user data, and re-training it when subject-specific performance changes (0091–0099).
With respect to claim 13, Popovic and Zhang both teach that the target can be an attentive or concentrating (i.e. "quiet mind") state.
With respect to claims 15 and 16, Zhang teaches a routine that directs the user to transition between busy-mind and quiet-mind states several times (0068).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to modify the method of Popovic and Braboszcz to include a quantitative measure of concentration or attentiveness, as taught by Zhang, because Zhang teaches that such a measure is advantageous for brain training.  Given that both Zhang and the combination of Popovic and Braboszcz are directed to methods for analyzing user's EEG measurements for brain training, said practitioner would have readily predicted that the combination would successfully result in a method in which a quantitative score of attentiveness or concentration (i.e. "busy mind" or "quiet mind") was calculated from EEG data.  The invention is therefore prima facie obvious.

Response to Arguments - Claim Rejections Under 35 USC § 103
In the reply filed 15 Sep 2020, Applicant asserts that the cited references "do not disclose or suggest the subject matter of claim 1" or claim 32 (p. 13).
The examiner acknowledges the claim amendments, and has revised the rationale for rejection to explain how the teachings of Popovic and Braboszcz satisfy the claim limitations as currently presented.  Applicant is further advised that arguments that analyze the teachings of the references separately and independently, without considering how those teachings are combined to meet claim limitations, do not persuasively establish non-obviousness.
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/Soren Harward/Primary Examiner, Art Unit 1631